F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         February 3, 2006
                                 TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                          Clerk of Court

 EUEL DONAHOU,

               Plaintiff-Appellant,                     No. 05-5181
          v.                                           (N.D. of Okla.)
 STATE OF OKLAHOMA,                             (D.C. No. CV-05-432-JHP)

               Defendant-Appellee.


                           ORDER AND JUDGMENT           *




Before KELLY , O’BRIEN , and TYMKOVICH , Circuit Judges.          **




      Plaintiff-Appellant Euel Donahou, proceeding pro se, 1 appeals the dismissal

of his suit against the State of Oklahoma under 42 U.S.C. § 1983, in which he

alleged a violation of his due process rights in conjunction with a domestic



      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
       We construe Donahou’s appellate filings liberally. See Cummings v.
Evans, 161 F.3d 610, 613 (10th Cir. 1998).
relations matter in state court. Because we agree with the district court that we

lack subject matter jurisdiction over Donahou’s claim, we affirm its dismissal of

the complaint. Additionally, we deny Donahou’s motion to proceed in forma

pauperis.

                                   I. Discussion

      We review a district court’s dismissal for lack of subject matter jurisdiction

de novo. United States v. Rodriguez-Aguirre, 414 F.3d 1177, 1181 (10th Cir.

2005). This case represents an appeal of Donahou’s fourth federal court filing

regarding allegations that Oklahoma officials and courts failed to adequately take

into account certain evidence in the course of his domestic relations dispute with

his ex-wife. Three previous cases have been dismissed by the district court. One

of the dismissals was appealed to us. See Donahou v. Oklahoma, 153 F. App’x

471, 472 (10th Cir. 2005) (Donahou I) (unpublished) (affirming the dismissal of

Donahou’s claims under the Rooker-Feldman doctrine).

      In this appeal, Donahou raises the same state law claims previously

dismissed by the district court and affirmed on appeal. For the reasons set forth

in Donahou I, we affirm the district court’s order of dismissal in this case. It is

once again clear that Donahou impermissibly seeks to undo state court decisions

by raising in federal court, constitutional issues which are inextricably intertwined

with those state court judgments and thus could have been raised on direct appeal


                                          2
in state court. See District of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 483 n.16 (1983) (extending the holding of Rooker v. Fidelity Trust Co., 263

U.S., 413 (1923) to prohibit lower federal courts from hearing claims that are

inextricably intertwined with a state court judgment). Due to the frivolity of his

claim, we deny Donahou’s motion to proceed in forma pauperis.

                                    II. Sanctions

       In addition, we sua sponte bar Donahou, under penalty of sanction by this

court, from filing additional appeals regarding the same subject matter as

Donahou I and the instant appeal. See generally Christensen v. Ward, 916 F.2d

1462, 1469 (10th Cir. 1990) (noting this court has the power “to impose sanctions

such as costs, attorneys fees and double costs for the filing of frivolous appeals,

Fed. R. App. P. 38, and the inherent power to impose sanctions that are necessary

to regulate the docket, promote judicial efficiency, and . . . to deter frivolous

filings.”).

                                  III. Conclusion

       For the reasons stated above, we AFFIRM the district court’s dismissal of

Donahou’s complaint under the Rooker-Feldman doctrine, and DENY Donahou’s

motion to proceed in forma pauperis.

                                              Entered for the Court

                                              Per Curiam


                                          3